         Case 1:19-cr-10459-RWZ Document 213 Filed 12/17/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

Criminal No. 19-10459-RWZ-34

                                UNITED STATES OF AMERICA

                                                  v.

                                      SHELTON JOHNSON

               ORDER ON GOVERNMENT’S MOTION FOR DETENTION

                                        December 17, 2019

Boal, M.J.

       Defendant Shelton Johnson is charged in an indictment with conspiracy to conduct

enterprise affairs through a pattern of racketeering activity, in violation of 18 U.S.C. § 1962(d).

An initial appearance was held before Judge Bowler on December 5, 2019, at which time the

government moved for detention pursuant to 18 U.S.C. §§ 3142(f)(1)(E) (defendant has been

charged with a felony that is not otherwise a crime of violence that involves the possession or

use of a firearm); 3142(f)(2)(A) (risk of flight); and 3142(f)(2)(B) (risk of obstruction of justice).

The government filed a written motion and affidavit in support of its request for detention.

Docket No. 12.

       This Court held a detention hearing on December 13, 2019. The government called FBI

Task Force Officer Michael Alvarado and submitted five exhibits into evidence. The defendant

cross-examined Alvarado. After careful consideration of the evidence, the parties’ arguments at

the hearing, the government’s written motion and a Pretrial Services report recommending

detention, this Court orders the defendant detained pending trial.




                                                  1
         Case 1:19-cr-10459-RWZ Document 213 Filed 12/17/19 Page 2 of 5



I.     ANALYSIS

       A.      The Bail Reform Act

       Under the Bail Reform Act, a defendant may only be detained pending trial if the

government establishes either by clear and convincing evidence that the person poses a danger to

the safety of any other person or the community if released, or by a preponderance of the

evidence that the person poses a serious risk of flight. 18 U.S.C. § 3142(f); United States v.

Patriarca, 948 F.2d 789, 791-93 (1st Cir. 1991). If there is some risk, the Court should consider

whether a combination of release conditions “will serve as a reasonable guard.” Id. at 791

(citations omitted).

       In determining whether suitable release conditions exist, the judicial officer must take

into account the following: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the person; (3) the history and characteristics of the accused,

including family ties, employment and other factors; and (4) the nature and seriousness of the

danger posed by the person’s release. 18 U.S.C. § 3142(g). Each of these factors must be

weighed, and the decision on whether to release is an individualized one. Patriarca, 948 F.2d at

794.

       The government bears the burden of persuasion to establish that no condition or

combination of conditions will reasonably assure the appearance of the person as required and

the safety of any other person and the community. United States v. Dillon, 938 F.2d 1412, 1416

(1st Cir. 1991).

       B.      Nature Of The Offense

       The government alleges that the defendant, along with sixty-one co-defendants, conspired

to commit racketeering in furtherance of a violent criminal organization known as the Almighty



                                                 2
         Case 1:19-cr-10459-RWZ Document 213 Filed 12/17/19 Page 3 of 5



Latin King and Queen Nation, or the Latin Kings. The government specifically alleges that

Johnson conspired with other Latin Kings members to shoot and kill an individual and

participated in a subsequent beating of that same individual.

       C.      Defendant’s History And Characteristics

       Johnson, age 30, was born in Boston, Massachusetts. He has lived with a roommate in

Fall River for a few months but was previously homeless.

       He is divorced and is in a relationship. He has a son from a previous relationship and a

daughter and stepdaughter from another relationship.

       The defendant has a high school diploma and attended some pharmaceutical school. He

currently works in property maintenance for his roommate and has previously worked as a

personal care attendant.

       Johnson’s criminal record shows convictions for drug offenses, larceny and assault and

battery with a dangerous weapon. He is also the subject of two pending state court drug charges.

He has a significant substance abuse history.

       D.      Risk Of Flight

       Johnson is a life-long Massachusetts resident. His mother, sister and daughter live in

Massachusetts. He is close to his immediate family.

       He does not have a United States passport and has never traveled outside of the country.

       The defendant’s criminal record shows one default.

       E.      Dangerousness

       The government alleges that Johnson has been a member of the New Bedford chapter of

the Latin Kings for approximately two years. He has been convicted of at least one violent, gang

related offense and is alleged here to have attempted to kill someone. The defendant has also



                                                3
         Case 1:19-cr-10459-RWZ Document 213 Filed 12/17/19 Page 4 of 5



been the subject of five temporary restraining orders taken out by his children’s mothers and his

sister and two approximately one-year long restraining orders taken out by one of his children’s

mothers and his sister.

       F.      Assessment Of All Factors

       Johnson proposed that he be released to an inpatient treatment program and subject to

GPS monitoring. However, after carefully evaluating the evidence in light of the criteria for

detention set forth in 18 U.S.C. § 3142, this Court finds that the government has met its burden

regarding detention. Johnson has a violent criminal history and the government presented

evidence of gang membership. In addition, he faces a potentially lengthy sentence if convicted

in this case. In light of this, as well as the nature of the crime charged, this Court finds that no

condition or combination of conditions of release will reasonably assure the appearance of the

defendant as required and the safety of the community.

                                     ORDER OF DETENTION

       In accordance with the foregoing memorandum, IT IS ORDERED that:

       1. Shelton Johnson be committed to the custody of the Attorney General or his

designated representative, for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending appeal;

       2. Shelton Johnson be afforded a reasonable opportunity for private consultation with

counsel; and

       3. On order of a court of the United States or on request of an attorney for the

government, the person in charge of the corrections facility in which Shelton Johnson is detained

and confined shall deliver him to an authorized Deputy United States Marshal for the purpose of

any appearance in connection with a court proceeding.



                                                   4
      Case 1:19-cr-10459-RWZ Document 213 Filed 12/17/19 Page 5 of 5




                            RIGHT OF APPEAL

     THE PERSON DETAINED BY THIS ORDER MAY FILE A MOTION FOR

REVOCATION OR AMENDMENT OF THE ORDER PURSUANT TO 18 U.S.C. § 3145(b).

                                    /s/ Jennifer C. Boal
                                  JENNIFER C. BOAL
                                  United States Magistrate Judge




                                     5
